Citation Nr: 1805351	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  17-29 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether the severance of service connection for posttraumatic stress disorder (PTSD) with generalized anxiety disorder (GAD), panic disorder, and anxiety disorder not otherwise specified (anxiety disorder NOS) was proper.

2. Whether the severance of service connection for hypertension was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to August 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the Veteran's claims file now resides with the San Diego, California RO.

In October 2017, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In an October 2011 rating decision, the Veteran was granted service connection for PTSD with GAD, panic disorder, and anxiety disorder NOS.

2. In a January 2013 rating decision, the Veteran was granted service connection for hypertension as secondary to his psychiatric conditions.

3. The evidence does not establish that the October 2011 and January 2013 rating decisions awarding service connection were clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1. The criteria for restoration of service connection for PTSD, GAD, panic disorder, and anxiety disorder NOS, effective September 1, 2016, are met.  38 U.S.C. §§ 5109A, 5112(b)(6) (2012); 38 C.F.R. § 3.105(d) (2017). 

2. The criteria for restoration of service connection for hypertension, effective September 1, 2016, are met.  38 U.S.C. §§ 5109A, 5112(b)(6) (2012); 38 C.F.R. § 3.105(d) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a restoration of his award of service connection for PTSD with GAD, panic disorder, and anxiety disorder NOS, as well as his award for hypertension.  Following a review of the record, the Board agrees with the Veteran and will grant his claims.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Comparatively, establishing service connection for PTSD requires (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

Regarding severance of an award of service connection, 38 C.F.R. § 3.105(d) provides that once service connection has been granted for a disability, it can only be severed when certain procedural safeguards have been met and where the evidence establishes that the grant is clearly and unmistakably erroneous, with the burden of proof being on the Government.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  As the procedural requirements were satisfied in this instance, the Board proceeds to the discussion of clear and unmistakable error (CUE).

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  However, even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Although the same standards apply in a determination of CUE in a final decision under 38 C.F.R. § 3.105(a) and a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection under section 3.105(d), section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006) (citing Daniels v. Gober, 10 Vet. App. 474 (1997)).  Thus, in the context of severance, rather than focusing on whether the prior decision was erroneous, the inquiry focuses on "whether the current 'evidence establishes that [service connection] is clearly erroneous.'"  Id. (quoting 38 C.F.R. § 3.105 (d)) (alteration and emphasis in original).

In the April 2017 Statement of the Case (SOC), the RO explained that severance for all of the Veteran's psychiatric disorders was proper because, in the October 2011 rating decision, service connection was granted for PTSD despite a memorandum formally finding that VA could not verify the Veteran's reported stressor.  The RO stated that this ran afoul of 38 C.F.R. § 3.104(f).  Accordingly, this erroneous grant of service connection in October 2011 made the January 2013 rating decision also erroneous as hypertension was service-connected on a secondary basis to PTSD with GAD, panic disorder, and anxiety disorder NOS.  The Board disagrees.

In Mittleider v. West, the Court of Appeals for Veterans Claims (Court) held that when it is not possible to separate the effects of a service-connected condition from a non-service connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, and that such signs and symptoms be attributed to the service-connected condition.  11 Vet. App. 181, 182 (1998).  In the instant case, in an October 2011 VA psychiatric examination, the Veteran was diagnosed with PTSD, GAD, panic disorder, and anxiety disorder NOS.  The examiner then commented that the multiple diagnoses were related and were associated with the Veteran's claimed stressor of his in-service experiences during prisoner of war training in Hawaii.  

Although 38 C.F.R. § 3.304(f) often requires documentation to verify that a claimed stressor actually occurred, other psychiatric diagnoses like GAD, panic disorder, and anxiety disorder NOS require no such formal corroboration of a stressor by documentation.  Rather, as a layperson, the Veteran is competent to describe all things of which he has personal knowledge derived from his own senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, he is competent to report upon his in-service experiences during prisoner of war training in Hawaii.

How much weight to afford the Veteran's lay statements regarding his in-service experience is a conclusion regarding which reasonable minds could differ.  Accordingly, the Board may not find that the October 2011 rating decision contained CUE with respect to the award of service connection for PTSD, GAD, panic disorder, and anxiety disorder NOS.  As such, severance of this award was not proper.

Relatedly, as the Veteran's award of hypertension was dependent upon his award of service connection for his psychiatric disorders, the restoration of the latter award reinstates the former as the Veteran's claims file contains a November 2012 nexus opinion positively linking the Veteran's hypertension to PTSD.  Accordingly, the Board also finds that severance of the award for service connection for hypertension was also not proper.


ORDER

Severance of service connection not being proper, service connection for the Veteran's PTSD, GAD, panic disorder, and anxiety disorder NOS is restored, effective September 1, 2016.

Severance of service connection not being proper, service connection for the Veteran's hypertension is restored, effective September 1, 2016.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


